DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 6, 10, and 16 are amended as filed on 11/24/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Pre-Grant Publication No. US 2013/0136125 A1), in view of Zheng et al. (Pre-Grant Publication No. US 2017/0111166 A1), hereinafter Zheng.

	However, while Jain’s system primarily appears to teach the hashing decisions going from the server to the client, Jain did not explicitly state that the hash value was determined and transmitted from a client to a server.  On the other hand, Zheng did teach that the hash value was determined and transmitted from a client to a server (0012, lines 1-4 & 0081, lines 1-5, where the transmitting of the hash value and data can be seen in 0089, lines 1-5).  Both of the systems of Jain and Zheng are directed towards managing hash data between a client and a server and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the filing of the 

3.	As for claims 2 and 7, they are rejected on the same basis as claims 1 and 6 (respectively).  In addition, Jain taught wherein transmitting the hash value to the server comprises: transmitting to the server an indication of a type of the hash value together with the hash value (0053, lines 8-26). 

4.	As for claims 3 and 8, they are rejected on the same basis as claims 1 and 6 (respectively).  In addition, Jain taught wherein transmitting the original data to the server comprises: transmitting to the server an indication of a type of the original data together with the original data (0053, lines 26-38). 

5.	As for claims 4 and 9, they are rejected on the same basis as claims 1 and 6 (respectively).  In addition, Jain taught wherein transmitting the original data to the server comprises: transmitting to the server the hash value together with the original data (0053, lines 26-38, where the index value is a hash value). 

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Jain taught a computer readable storage medium for storing computer readable instructions which, when executed, cause a machine to perform steps of claim 1 (0115, lines 1-2).

7.	With respect to claims 10 and 16, Jain taught a method of data reception (0053, where the data is transmitted between the server and client in accordance with figure 2, items 102 and 108), comprising: receiving data (0053, where the data is received by the client 108 of figure 2); determining a type of the data (0048, where different types of data are transmitted and determining which type of data is given), the type of the data being based on whether the received data are original data or a hash value of the original data (0053, where the VDA server utilizes a FETCH command for hash value data or a STORE command for original data), wherein the server is remote from the client and is configured to provide accelerated processing capabilities to the client (figure 2, items 108 and 102, where it can be seen that the server is remote and wherein the accelerated processing capability can be seen in, at least, 0036, lines 1-3 and 0092, lines 1-4, and 0053, where the VDA systems is partially located on the server and provides accelerated processing, via the VDA client, for the RDP client); in response to the data being original data to be received, determining a hash value of the original data (0053, lines 8-26, where the FETCH command is received by the client 108 of figure 2); and storing the original data with the hash value (0053, 8-26), at a server, wherein the server is remote from the client and is configured to provide accelerated processing capabilities to the client (figure 2, items 108 and 102, where it can be seen that the server is remote and wherein the accelerated processing capability can be seen in, at least, 0036, lines 1-3 and 0092, lines 1-4);; in response to the data being a hash value of the original data, obtaining the original data with the hash value (0053, lines 26-38).


8.	As for claims 11 and 17, they are rejected on the same basis as claims 10 and 16 (respectively).  In addition, Jain taught wherein storing the original data with the hash value comprises: storing the original data in a key-value store, with the hash value as a key (0053, where the index value is transmitted). 

9.	As for claims 12 and 18, they are rejected on the same basis as claims 11 and 17 (respectively).  In addition, Jain taught wherein obtaining the original data with the hash value comprises: obtaining the original data from the key-value store with the hash value (0053, where the index value is submitted). 



11.	As for claim 15, it is rejected on the same basis as claim 10.  In addition, Jain taught computer readable storage medium for storing computer readable instructions which, when executed, cause a machine to perform steps of claim 10 (0115, lines 1-2).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, in view Zheng, and in further view of Guerin et al. (Pre-Grant Publication No. US 2016/0269502 A1), hereinafter Guerin.

10.	As for claims 13 and 19, they are rejected on the same basis as claims 11 and 17 (respectively).  However, Jain did not explicitly state wherein the key-value store comprises one of a hash map, a B tree, or a combination of thereof.  On the other hand, Guerin did teach wherein the key-value store comprises one of a hash map, a B tree, or a combination of thereof (claim 1, lines 3-8).  Both of the systems of Jain and Guerin are directed towards managing/transmitting hash data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing, to modify the teachings of Jain, to utilize transmitting a hash map, as taught by Guerin, as Jain likely performs such a feature but it is simply not explicitly stated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Yoshino et al. (Pre-Grant Publication No. US 2014/0172830 A1), a client server hashing system.
    	(b)  Kawazu, Ayuta (Publication No. JP 2017/153044 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452